Filed 7/29/22 In re R.R. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 In re R.R., a Person Coming                                   B310550
 Under the Juvenile Court Law.                                 (Los Angeles County
                                                               Super. Ct. No. YJ40134)


 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 R.R.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Christopher J. Smith, Judge. Affirmed.
      Mary Bernstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, J. Michael Lehmann, Deputy Attorney
General, for Plaintiff and Respondent.
                ________________________________

    R.R. challenges a dispositional order committing him to the
Department of Corrections and Rehabilitation, Division of
Juvenile Justice (DJJ) for a 30-month maximum period of
confinement.1 R.R. contends the juvenile court abused its
discretion, because there was no substantial evidence that a less
restrictive placement would be inappropriate or ineffective. We
affirm.

          FACTUAL AND PROCEDURAL BACKGROUND

       On June 6, 2019, the Los Angeles County District Attorney
filed a juvenile wardship petition alleging R.R. came under
Welfare and Institutions Code section 602, because he
committed the following offenses, all felonies involving a child
under the age of 14: aggravated sexual assault of a child
(sodomy) (count 1; Pen. Code, §§ 269, subd. (a)(3), 286, subds.
(c)(2), (c)(3) & (d)); sodomy by use of force (count 2; Pen. Code,
§ 286, subd. (c)(2)(B)); aggravated sexual assault of a child
(sexual penetration) (count 3; Pen. Code, §§ 269, subd. (a)(5),


      1 At the same disposition hearing, the court also ordered
R.R.’s younger brother, A.R., committed to a 30-month maximum
period of confinement in DJJ custody. A.R. filed a separate notice
of appeal, and we issue a separate opinion (B310645) deciding
A.R.’s appeal.




                                2
289, subd. (a)); sexual penetration by use of force (count 4; Pen.
Code, § 289, subd. (a)(1)(B)); and continuous sexual abuse (count
5; Pen. Code, § 288.5, subd. (a)).2 R.R. was initially detained in
county jail, and later placed in the probation department’s
Community Detention Program (CDP).
      Viewed in accordance with the usual rules on appeal (In re
Dennis B. (1976) 18 Cal.3d 687), the evidence established that
R.R. sexually assaulted S.P. twelve to fifteen times over a two-
year period, starting when S.P. was six or seven years old. R.R.
and his family (younger brother A.R., mother, and stepfather)
lived next door to S.P.’s family for many years. The two families
were very close, and R.R.’s mother regularly babysat S.P. from
infancy. The abuse came to light in November 2018, when S.P.
told her older sisters, and S.P.’s mother contacted the police.
      In a report filed June 25, 2019, probation officer Whitney
Hoffman recommended that R.R. be removed from home and
placed into DJJ custody. The recommendation was premised on
R.R.’s age (18 at the time) and the severity of the alleged
offenses. According to the report, the DJJ “will offer intensive
sex offenders treatment program, psychological counseling,
college courses, job training, and a host of tools that will help
[R.R.] transition back into the community and become a
productive citizen.”
      On July 24, 2019, the court ordered R.R. detained at home
under CDP, with specified restrictions, including remaining
inside the home, no visitors, no cell phone, no internet other
than for school, and no social media use. The CDP officer was

     2  Further statutory references are to the Welfare and
Institutions Code unless stated otherwise.




                                3
 ordered to determine whether counseling, community service
 and other activities were to commence, continue, or cease while
 R.R. was on CDP.
       The CDP probation officer, Philip Mikhael, reported that
 R.R.’s participation in CDP was positive. R.R. participated in a
 group-based sex offenders counseling program at Ness
 Counseling Center for over a year. Probation officer Hoffman,
 who was later replaced by Aaron Estrada, continued to
 recommend sending R.R. to DJJ. In two of the last three reports,
 probation officer Estrada simply recommended that R.R. remain
 on house arrest until disposition.
       On October 15, 2020, R.R. admitted to the first count of the
 petition filed against him, and the court sustained that count
 and dismissed all the others. At the disposition hearing, the
 prosecution played the videorecorded interviews of S.P., A.R.,
 and R.R., and entered the DVDs and transcripts of those
 interviews into evidence. S.P’s family members provided victim
 impact testimony. S.P.’s therapist also testified and read a
 portion of S.P.’s trauma narrative.
       The court heard testimony from Dr. Krys Hunter, senior
 supervising psychologist at DJJ’s Sex Behavior Treatment
 Program and Michael Farmer, a parole agent who testified about
 the process for determining DJJ projected release dates and
 parole board hearings. Dr. Dennis Brown, the director of Ness
 Counseling Center, testified about the Ness Counseling Center’s
 programs and the extent to which R.R. and his younger brother,
 A.R., had participated.
       At the conclusion of argument, the juvenile court ordered
R.R. and A.R. committed to the DJJ for a maximum confinement
term of 30 months. The court noted that “this is probably one of




                                 4
the most egregious sexual conduct cases I’ve had since I’ve been
on the bench as a juvenile court officer.” Acknowledging the
brothers’ positive behavior on CDP, the court emphasized that
they needed a comprehensive level of treatment, and that DJJ
was the most suitable place for both of them.

                           DISCUSSION

Summary of Applicable Law

       When exercising its discretion on the proper disposition of a
minor adjudged to be a ward under section 602, the juvenile court
considers a broad range of information. The record must be
viewed in light of the purposes of juvenile law. (In re Carlos J.
(2018) 22 Cal.App.5th 1, 5.) Those purposes include
rehabilitation, treatment, guidance, punishment as a
rehabilitative tool, and protection of the public. (In re Teofilio A.
(1989) 210 Cal.App.3d 571, 576 (Teofilio A.).) The court considers
a probation officer’s report and any other relevant and material
evidence that may be offered, including statements by the victim
and, for victims who are minors, the victim’s parents. (§ 706.)
The court must take into account the circumstances and gravity
of the offense committed by the minor, as well as the minor’s age
and previous delinquency history. (§ 725.5.) The court may also
consider the need to hold the minor accountable for his or her
actions. (§ 202, subd. (b); In re N.C. (2019) 39 Cal.App.5th 81, 89
[court properly considered “the role punishment should have in
minor’s rehabilitation given the seriousness of his offense and his
tendency to succumb to the negative influences of peers”].)
       “One of the primary objectives of juvenile court law is




                                  5
rehabilitation, and the statutory scheme contemplates a
progressively more restrictive and punitive series of dispositions
starting with home placement . . . and progressing to . . .
placement at the DJJ.” (In re M.S. (2009) 174 Cal.App.4th 1241,
1250; see also In re N.C., supra, 39 Cal.App.5th at pp. 85–86.)
“Although the DJJ is normally a placement of last resort, there is
no absolute rule that a DJJ commitment cannot be ordered
unless less restrictive placements have been attempted.” (Ibid.)
Courts do not necessarily abuse their discretion in ordering a
juvenile to the most restrictive placement before other options
have been tried. (In re Eddie M. (2003) 31 Cal.4th 480, 507.) It is
error, however, for the juvenile court to fail to consider less
restrictive alternatives to a DJJ commitment. (Teofilio A., supra,
210 Cal.App.3d at p. 577.) Commitment to the most restrictive
placement, such as DJJ, is permissible so long as there is
substantial evidence demonstrating “a probable benefit to the
minor from a DJJ commitment and of the inappropriateness or
ineffectiveness of the proposed less restrictive alternatives.” (In
re N.C., supra, at p. 86 [affirming order committing first time
offending minor to a maximum of nine years in DJJ after minor
admitted one count of forcible oral copulation and one count of
sexual battery of an intoxicated 17 year old high school student];
In re Angela M. (2003) 111 Cal.App.4th 1392, 1396.)
       We review a commitment order for abuse of discretion, and
find an abuse of discretion when necessary factual findings are
not supported by substantial evidence. (In re Miguel C. (2021) 69
Cal.App.5th 899, 908.) In our review of the appellate record, we
draw all reasonable inferences in favor of the juvenile court’s
order. (In re Angela M., supra, 111 Cal.App.4th at p. 1396.)
“[W]e consider whether substantial evidence supports the




                                6
juvenile court’s commitment order consistent with the purpose of
the juvenile court law. [Citations.] Substantial evidence, in turn,
‘must be reasonable in nature, credible, and of solid value; it
must actually be “substantial” proof of the essentials which the
law requires in a particular case.’ [Citation.]” (In re Miguel C.,
supra, 69 Cal.App.5th at p. 908.)

No Abuse of Discretion, In Light of Substantial Evidence
Supporting Court’s Decision

       R.R. contends the court abused its discretion by relying
solely on R.R.’s age and the severity of the offending conduct in
deciding to commit R.R. to the DJJ. We disagree. While it is true
that the court commented on R.R.’s age and the seriousness of
the offenses when making its dispositional order, there is no
support for R.R.’s argument that the court ignored all other
evidence, focusing solely on those two factors. As we explain
below, the record evidence supports the two findings necessary
for a proper exercise of discretion: that the placement is of
probable benefit, and that the proposed less restrictive
alternative is ineffective or inappropriate. (In re N.C., supra, 39
Cal.App.5th at p. 86; In re Calvin S. (2016) 5 Cal.App.5th 522,
528.)

      1.    Probable Benefit

      Although R.R. does not contest, on appeal, that a DJJ
commitment would provide him with a probable benefit, we
nevertheless discuss that benefit as significant background to the
juvenile court’s consideration of less restrictive alternatives. Dr.




                                 7
Hunter testified that the DJJ’s Sex Behavior Treatment Program
(SBTP) is certified by the California Sex Offender Management
Board (CASOMB).3 Dr. Hunter gave details about the SBTP,
supported by a publication describing the program. The DJJ
operates two facilities with SBTP, which is a therapeutic living
unit devoted to the comprehensive treatment of resident juvenile
sex offenders. During the first 30 to 45 days in the program,
juveniles are in an orientation unit, completing a comprehensive
SBTP assessment, resulting in an initial individual treatment
plan. The assessments are carried out by psychologists, social
workers, and other staff; the assessments look for strengths,
weaknesses, risk levels, trauma history, and other factors to
outline individual dynamic risks, treatment objectives for
progress in the program, and objectives for successful completion
of the SBTP. After orientation, juveniles in the SBTP program
live in a dormitory-style setting, attend school, and participate in
a comprehensive mix of “individual and group therapy, psycho-
educational resource groups, journals and homework, group
therapeutic exercises, biblio-therapy, video therapy, family
counseling, family forums, plant and pet care, and therapeutic
recreation and leisure activities.” Participants in the program
move through seven stages, starting with understanding and
taking responsibility for their past and current behaviors;
learning healthy ways to manage thoughts, feelings and
behaviors; demonstrating progress in making positive behavioral
changes; and preparing for re-entry into the community.



      3 The Board reviews programs and requires that treating
staff have at least 30 hours of training, and to continue receiving
training requirements to maintain certification.




                                 8
      2.    Less Restrictive Programs Ineffective or
            Inappropriate

       R.R. contends that the juvenile court did not give adequate
consideration to less restrictive alternatives, which R.R. claims
were appropriate for him. As part of this contention, R.R. also
argues there is no substantial evidence that the SBTP is
“superior” to the proposed less restrictive alternatives. With
respect to R.R.’s additional claim that the DJJ program was not
shown to be “superior” to the alternatives, that is not what the
law requires.
       R.R. points to his successful participation in group therapy
at the Ness Counseling Center, a community-based treatment
program, arguing that there was insufficient evidence that the
alternative of “home on probation” with a requirement of one year
of intensive individual counseling was either ineffective or
inappropriate. R.R.’s argument fails, however, to give
consideration to the countervailing record evidence and
credibility determinations that support the juvenile court’s
determination that the proposed less restrictive alternative was
ineffective or inappropriate for R.R. in light of his age and the
seriousness of the offense. (See In re Juan G. (2003) 112
Cal.App.4th 1, 6 [“The function of an appellate court is not to
reweigh the evidence and substitute its judgment for that of the
juvenile court”].)
       Dr. Brown testified that R.R. had gained insight and
matured tremendously through his participation in group
therapy sessions for more than 52-weeks. However, cross-
examination revealed Dr. Brown to be ill-informed, biased, or
both. Dr. Hunter explained that youth sex offenders are more




                                9
amenable to treatment than adults, and treatment approaches
are substantially different for adolescent sex offenders, compared
to adult sex offenders. However, Dr. Brown testified that R.R.
was placed in an adult group because he was already 18 when he
started. Dr. Brown acknowledged that the center’s typical sex
offender clients are adults in the justice system for “viewing child
porno, exposing themselves, driving around trying to solicit
women and what have you.” When a client first comes to the
Ness Counseling Center for services, the center conducts an
assessment, and adjusts what services the person would need, so
a person who is “high risk” is not placed in a regular group. He
acknowledged that group therapy would not be appropriate for a
high risk offender, including someone who had engaged in
repeated assaults of a child over a two-year period. This
concession undermined Dr. Brown’s opinion of an appropriate
program for R.R., as Dr. Brown had not been provided with the
video of R.R.’s interview, and mistakenly believed that R.R. had
self-disclosed and turned himself in.
       Dr. Brown also agreed that treatment in the SBTP at DJJ
would be consistent with the aims of treatment at the Ness
Counseling Center. Although Dr. Brown expressed a concern
that DJJ was too punitive, as it kept youth in a locked
environment, he conceded he had not visited DJJ, and had never
spoken to anyone who spent time there. He was unaware that
the SBTP is a dormitory, not individual cells like a prison, and
that it included vocational and work training, as well as
education. He agreed that R.R. would benefit from more
comprehensive therapy several days a week.
       Dr. Brown testified that the Ness Counseling Center could
try to provide individual counseling for R.R. While there is no




                                 10
evidence in the record about whether the Ness Counseling Center
is a non-profit or for-profit organization, Dr. Brown was one of
just two certified therapists at the Ness Counseling Center. Two
of his sons worked at the center, providing services like
monitored visits, child exchanges, fingerprinting, and drug
testing. The group therapy sessions were supervised by the two
therapists, but were often run by the 12 to 13 interns receiving
training at the center. These facts support a reasonable
inference that individual counseling at the Ness Counseling
Center would not be effective at addressing R.R.’s more complex
needs.
       The court took judicial notice of a November 2020
psychological evaluation by Dr. Collister, who acknowledged the
“group work” that R.R. had already engaged in, and
recommended a one-year course of psychotherapy relating to his
own history of prior traumas and psychodynamic conflicts. Dr.
Collister’s evaluation and recommendation supports an inference
that the Ness Counseling Center’s group therapy had already
fallen short of R.R.’s individual needs. In recommending a course
of specific individual psychotherapy, Dr. Collister noted: “It is my
opinion that the group work [R.R.] has done for sexual offenders
is just that, specifically focusing on sexual aspects relating to the
offenses, and not specifically psychotherapy relating to his own
history of traumas and psychodynamic conflicts.”
       Both the probation department and Dr. Hunter opined that
the best and most comprehensive sex offender treatment program
was available through the SBTP. Dr. Hunter testified that
community-based treatment is less effective because the
individuals remain in the environment that fostered the




                                 11
offending behavior or attitude.4 In contrast, at DJJ “they are
getting 24/7 treatment modality, and they are separated from
those communities and the environment that fostered the
criminal attitude to begin with.” Dr. Hunter testified that the
SBTP can offer additional and continuing benefits, even to a
youth who has benefited from prior counseling. The program can
tailor its programming to the youth’s individual needs. The
record supports that programs less restrictive than commitment
to DJJ would not be effective or appropriate for R.R.

      3.    The Court’s Reliance on R.R.’s Age and Severity of
            the Offending Conduct was Not Improper

      R.R. argues that his demonstrated progress in CDP over an
extended period of time and the court’s failure to order an
updated probation report shows that the juvenile court
improperly relied solely on his age and the severity of the offense
in deciding to commit him to DJJ. The juvenile court’s
statements when announcing the disposition, including
mentioning R.R.’s age and the seriousness of the offenses, do not
establish an abuse of discretion.


      4 In addressing return to the environment, R.R. argues
that, to the extent his offending conduct was tied to proximity to
the victim, his family had moved and were no longer neighbors
with S.P. and her family. Although accurate, the argument only
addresses one aspect of the environment in which R.R. committed
his offenses; the movement of his family away from the victim
does not address the extent to which R.R.’s own family dynamics
may have played a role in his conduct. Dr. Collister mentions
abuse by R.R.’s step-father, and the fact that R.R.’s mother
treated her three sons differently, at times disfavoring R.R.




                                12
       The record evidence supports using R.R.’s age as a factor in
deciding whether a less restrictive alternative was appropriate.
At the Ness Counseling Center, R.R. participated in an adult
group, not an adolescent group, a choice premised on his age.
However, as Dr. Hunter explained, adolescent sex offenders are
more amenable to treatment than adult offenders. The fact that
the Ness Counseling Center placed R.R. in an adult group may
therefore have been a factor in the court deciding that the
comprehensive treatment available at SBTP was preferable to
less restrictive community-based options, which might not have
suitable programming for someone who was an adolescent at the
time of the offending conduct, but was an adult at disposition.
       Implicit in R.R.’s argument that the court erred by failing
to order an updated probation report is an assumption that the
juvenile court is precluded from focusing on punishment rather
than on rehabilitation.5 However, at disposition, the court may
permissibly consider the need to hold the minor accountable for
his or her actions, and the role of punishment as a rehabilitative
tool. (§ 202, subd. (b); In re N.C., supra, 39 Cal.App.5th at p. 89
[court properly considered “the role punishment should have in
minor’s rehabilitation given the seriousness of his offense and his
tendency to succumb to the negative influence of his peers”];
(Teofilio A., supra, 210 Cal.App.3d at p. 576.)



      5  The appellant’s opening brief offers a number of criticisms
around the probation department’s duty to prepare a probation
report and the court’s duty to consider the report. Ultimately,
however, because a probation report appears in the record, no
party requested a supplemental report, and the recommendation
is merely advisory and not binding, we do not respond to those
criticisms.




                                13
       R.R.’s critique of the court’s commitment order does not
negate the fact that there is substantial evidence in support of
the court’s decision, and evidence that other less restrictive
programs would be ineffective or inappropriate. Our role on
appeal is to determine whether the juvenile court’s order is
reasonably grounded in the record, not to reweigh the evidence in
the record. (See In re Alejandro G. (2012) 205 Cal.App.4th 472,
480 [the fact that multiple experts had a different opinion than
the court does not prove a lack of substantial evidence to support
the court’s ultimate finding].)
       The court’s rulings and questions throughout the
disposition hearing demonstrate that it was aware of the scope of
evidence to be considered, as well as the purpose of the juvenile
court law. For example, the court overruled objections to victim
impact testimony. The court questioned Dr. Hunter about the
differences between SBTP and community based programs.
Parole agent Farmer testified about the length of a DJJ
commitment time needed for a minor to complete the SBTP
program, affirming that a two-and-a-half to three year
commitment would permit a youth to complete SBTP. Part of
R.R.’s argument is that he was likely to complete the SBTP
program early and would be housed with “youths who had
committed all kinds of offenses.” However, the length of R.R.’s
term demonstrates that the purpose of the sentence was focused
on rehabilitation, not punishment. (Compare, In re N.C., supra,
39 Cal.App.5th at p. 86 [nine-year maximum confinement].)
       R.R.’s participation in group counseling and positive
probation reports for close to a year are positive factors that the
court considered in reaching its disposition order. It was not an




                                14
abuse of discretion to conclude that a CASOMB-certified program
other than DJJ would be inappropriate.

                            DISPOSITION

     The juvenile court’s January 15, 2021 dispositional order
committing R.R. to the Division of Juvenile Justice for a
maximum term of confinement of 30 months is affirmed.



                                     MOOR, J.



We concur:




             RUBIN, P. J.




             KIM, J.




                                15